DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/12/2021 have been fully considered but they are not persuasive. 
As an initial point, Applicant’s explanation in the Remarks 04/26/2021 is completely different than the explanation in the Remarks on 9/12/2021, when they cite the same paragraphs and Figures as before.  Based on this fact alone, one can ascertain there is a clear lack of written description.  

Applicant argues 

    PNG
    media_image1.png
    251
    599
    media_image1.png
    Greyscale

Examiner’s Response:
 First, the disclosure does not teach capturing/determining/acquired d1 & d2.  Second, disclosure does not teach determining/acquiring the angle.  The only instance of the word “angle” is shown in paragraph 25 “As illustrated in FIG.5, the image sensor IS in the image capturing apparatus captures an object to be detected image. Also, the two image terminals OTL and OTR of the object to be detected image form an angle with 60 degrees to the image sensor.”  **The Examiner assumes, Applicant meant to say the new steps … do not introduce matter.

Applicant argues 

    PNG
    media_image2.png
    294
    596
    media_image2.png
    Greyscale

Examiner’s Response:
	Great makes sense so far.

Applicant argues 

    PNG
    media_image3.png
    68
    598
    media_image3.png
    Greyscale

Examiner’s Response:
	Great makes sense so far.

Applicant argues 




    PNG
    media_image3.png
    68
    598
    media_image3.png
    Greyscale

Examiner’s Response:
Where does it disclose “the locations of the object to be tested corresponding to the two terminals of the after image can be acquired.”?  Paragraph 23 states “[0023] Besides an after image length of the object to be detected image, the moving speed can be further determined according to an object to be detected distance between the object to be detected and the speed detecting apparatus. In one embodiment, the above-mentioned mobile phone M further comprises a distance computing apparatus configured to compute an object to be detected distance between the object to be detected and the speed detecting apparatus. Various kinds of apparatuses can be applied to implement such distance computing apparatus. For example, the distance computing apparatus can be a distance computing apparatus using laser. Besides, the distance computing apparatus can be a depth sensor which can be applied to acquire image depth information such as a depth map for the images captured by the image capturing apparatus. Based on such image depth information, an object to be detected distance between the speed detecting apparatus and the object to be detected can be acquired, which is substantially equal to a distance between the image capturing apparatus and the object to be detected. In one embodiment, the mobile phone can further comprise a light emitting device such as an LED to illuminate the object to be detected before the object to be detected distance is computed. By this way, a clearer object to be detected image can be acquired and thereby the computing for the object to be detected distance can be more accurate.”.  The disclosure only teaches acquiring a single distance.  That is also what Applicant previously argued.
Additionally how does one guarantee the angle is 60 degrees.  If the angle is variable, how does one determine the locations.  


Applicant argues 

    PNG
    media_image4.png
    186
    590
    media_image4.png
    Greyscale


Examiner’s Response:
If the written description, corresponding to d1 and d2, had been adequate, and there was sufficient enablement, Applicant’s argument would make sense.  

Claim Rejections - 35 USC § 112
Claims 1,9,  5-6, 13-14, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “(c) computing an angle between locations of the object to be detected corresponding to two terminals of the after image according to the after image: (d) computing two 
Claim 1 recites “wherein the step (b) computes a moving distance of the object to be detected corresponding to the after image according to the angle and the two object to be detected distances”.  These limitations are not supported by the original disclosure.
The disclosure states “[0025] FIG.5 is a schematic diagram illustrating steps for computing a moving speed for the object to be detected according to one embodiment of the present invention. As illustrated in FIG.5, the image sensor IS in the image capturing apparatus captures an object to be detected image. Also, the two image terminals OTL and OTR of the object to be detected image form an angle with 60 degrees to the image sensor. Additionally, the object to be detected distance is a, thus the after image length in the object to be detected image corresponds to a real distance 1.15a. Accordingly, if a equals 1m, the after image length in the object to be detected image corresponds to a real distance 1.15m.”
	Additionally, the disclosure fails to teach HOW to determine the distances at the starting time and ending time of the image capture and HOW to determine the angle.  For example, the disclosures an example of camera frame rate of 37 frames per second.  This is faster than conventional frame rates of lidar systems, which range from 10 to 30 fps.  
Claim 9 is rejected under similar grounds as claim 1.
Claims 5-6, 13-14, 19-20 are rejected as dependent on a rejected claim.


No Prior Art reads on claims 1, 5-6, 9, 13-14, 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662